                         Case 19-03535-lkg            Doc 4-1   Filed 06/14/19       Page 1 of 1

                                                    Notice Recipients
District/Off: 0754−3                      User: rj                       Date Created: 6/14/2019
Case: 19−03535−lkg                        Form ID: 246                   Total: 4


Recipients of Notice of Electronic Filing:
aty         Ronald Allan Buch           Belleville@tbcwam.com
                                                                                                   TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Gary M. Lager       691 E Beckmeyer Ave      Beckemeyer, IL 62219
pla         Constance S Lager      691 E Beckemeyer Ave       Beckemeyer, IL 62219−1000
dft         Ditech Financial LLC      PO Box 6154      Rapid City, SD 57709−6154
                                                                                                   TOTAL: 3
